Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant organizations name in the application data sheet is misspelled “Balck” should be –Black--.
Specification
The disclosure is objected to because of the following informalities:
 In the specification at paragraph [0001] the status of the parent applications need to be updated to their current status. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (7,730,624) in view of Hersey (6,763,595).
The device as claimed is substantially disclosed by Nishimura et al with a housing 3; a laser light generator 4 disposed in the housing and operable to generate a first output beam and a second output beam (column 2 line 17), the first output beam and the second output beam projecting outside of the housing; wherein the laser light generator is configured to operate in a second mode in which the first output beam and the second output beam are both projected outside of the housing (column 2 line 17); and whereby an intensity of the combination of the first output beam and the second output beam at the overlap does not exceed a predetermined limit (inherent since the predetermined limit has not been set and therefore it can be set higher than the possible combination of the first and second beams), but lacks wherein the laser light generator is configured to operate in a first mode in which the first output beam is projected outside of the housing and the second output beam is not projected outside of the housing; wherein the first output beam and the second output beam overlap in the second mode; wherein the duty cycle of the first beam in the first mode is different than the duty cycle of the first beam in the second mode.
In the background of the invention Nishimura et al discloses that it is known  (column 1 line 18) that one or the other of the beams are turned off in a first mode so only the vertical or horizontal beams is projected as desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn off the second beam in Nishimura et al as taught by the prior art as disclosed in Nishimura et al so only one beam is used when desired.  In the background of the invention Nishimura et al discloses that it is known (column 1 lines 23+) to adjust the intensity of the beams as desired based on the ambient light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the duty cycle of the first beam in the first mode is different (higher from claim 5, a percentage as in claims 6 and 7 or overlapping intensity desired as in claims 8-10) than the duty cycle of the first beam in the second mode as taught by the prior art as disclosed in Nishimura et al to adjust the combined output of the beams as desired.
Hersey teaches using overlapping beams 120, 118 (figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two beams of Nishimura et al overlap as taught by Hersey to indicate where the vertical and horizontal beams intersect.
With respect to claim 2 the combination of Nishimura et al in view of Hersey disclose the predetermined limit is a predetermined maximum average intensity since it is unclear what the predetermined maximum average (or instantaneous from claim 11) intensity is then broadly speaking this limit can be any desired limit.
With respect to claim 3 the combination of Nishimura et al in view of Hersey disclose the laser light generator includes at least two laser diodes (both disclose this feature).
 With respect to claim 4 the combination of Nishimura et al in view of Hersey disclose the first output beam is projected as a vertical line and wherein the second output beam is projected as a horizontal line (Nishimura et al).
With respect to claims 12-20 the combination of Nishimura et al in view of Hersey disclose all the limitations as claimed as described in the rejection recited above.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,393,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claims are broader at the eliminated limitations would have been an obvious removal with the device still operational.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,989,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claims are broader at the eliminated limitations would have been an obvious removal with the device still operational.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855